DETAILED ACTION
The examiner initially notes that this Office action details multiple sets of species, from which applicant must elect as detailed below.

Species
The examiner notes that the instant Restriction Requirement identifies THREE (3) different sets of species (e.g. Species A-B, Species I-II, & Species 1-8) as detailed below.
Applicant must elect one species from each set.

Set #1: Species A-B
Species A: Display panel 300 of Fig. 3 with display area DA including main display area MDA and single sub-display area SDA, configured as shown.
Species B: Display panel 300 of Fig. 4 with display area DA including main display area MDA and a plurality of sub-display areas SDA1-4, configured as shown.

Set #2: Species I-II
Species I: Sub-display area SDA of Fig. 6 the including transmissive areas TA having an area equal to the area of four pixel emission groups EG, configured as shown.
Species II: Sub-display area SDA of Fig. 7 the including transmissive areas TA having an area equal to the area of six pixel emission groups EG, configured as shown.

Set #3: Species 1-8
Species 1: Transmissive area TA of Fig. 10 including, inter alia, encapsulation layer TFE contacting second interlayer insulating film 142, configured as shown.

Species 2: Transmissive area TA of Fig. 12 including, inter alia, encapsulation layer TFE contacting first interlayer insulating film 141, configured as shown.

Species 3: Transmissive area TA of Fig. 13 including, inter alia, encapsulation layer TFE contacting gate insulating layer 130, configured as shown.

Species 4: Transmissive area TA of Fig. 14 including, inter alia, encapsulation layer TFE contacting second buffer layer BF2, configured as shown.

Species 5: Transmissive area TA of Fig. 15 including, inter alia, encapsulation layer TFE contacting second substrate SUB2, configured as shown.

Species 6: Transmissive area TA of Fig. 16 including, inter alia, encapsulation layer TFE contacting first buffer layer BF1, configured as shown.

Species 7: Transmissive area TA of Figs. 17-18 including, inter alia, encapsulation layer TFE contacting and protruding into first buffer layer BF1, configured as shown.

Species 8: Transmissive area TA of Fig. 19 including, inter alia, encapsulation layer TFE contacting, protruding vertically into, and extending laterally within first buffer layer BF1, configured as shown.

Distinctness
The species are independent or distinct because the different display device embodiments detailed above exhibit mutually exclusive configurations of at least:
encapsulation layers TFE, transmissive areas TA, and sub-display areas SDA.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it is not clear which claims, if any, are generic to all species.



Burden of Examination
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
c) The prior art applicable to one invention would not likely be applicable to another invention (as reasonably evidenced by the disparate nature of Species A-B, Species I-I, & Species 1-8, all of which respectively exhibit mutually exclusive structural configurations of, inter alia, encapsulation layers TFE, transmissive areas TA, and sub-display areas SDA [as identified supra]).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Co-Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892